Case 3:20-cv-02731-VC Document 659-1 Filed 09/02/20 Page 1 of 5




                 EXHIBIT A
9/2/2020               Case 3:20-cv-02731-VC Document      659-1
                                                 Mail - Bree        Filed
                                                             Bernwanger      09/02/20 Page 2 of 5
                                                                        - Outlook



       FW: Topics for today's call
       Maclean, Emilou (PDR) <emilou.maclean@sfgov.org>
       Wed 9/2/2020 1:27 AM
       To: Bree Bernwanger <bbernwanger@lccrsf.org>


            4 attachments (644 KB)
       COVID Report20200816115547 (2).pdf; IHSC Interim Reference Sheet COVID-19.pdf; Hospitals and Specialty Care.pdf; IHSC
       COVID-19 ASSESSMENT algorithm.pdf;




       From: "Coleman, Susan E." <SColeman@bwslaw.com>
       Date: Tuesday, August 18, 2020 at 4:25 PM
       To: Bill Freeman <wfreeman@aclunc.org>, "Winslow, Sara (USACAN)" <Sara.Winslow@usdoj.gov>
       Cc: "Maclean, Emilou (PDR)" <emilou.maclean@sfgov.org>
       Subject: RE: Topics for today's call

       Telling detainees in B dorm:

       They have been advised verbally that they are posi ve for COVID. The provider has now seen all detainees as of
       8/17/20 and shared this informa on with them. Copies of medical records cannot be issued directly to detainees.

       Cardiotropic results – a ached

       Zamora – stable and is an cipated to be discharged tomorrow. Info provided already.

       Lin – currently in RHU on suicide watch.

       Medical care policies –here is some addi onal info received from Wellpath regarding their policies and IHSC
       policies relied upon.

           Susan E. Coleman | Partner
           444 South Flower Street, Suite 2400 | Los Angeles, CA 90071-2953
           d - 213.236.2831 | t - 213.236.0600 | f - 213.236.2700
           scoleman@bwslaw.com | vCard | bwslaw.com




       The information contained in this e-mail message is intended only for the CONFIDENTIAL use of the designated addressee
       named above. The information transmitted is subject to the attorney-client privilege and/or represents confidential attorney work
       product. Recipients should not file copies of this email with publicly accessible records. If you are not the designated addressee
       named above or the authorized agent responsible for delivering it to the designated addressee, you received this document
       through inadvertent error and any further review, dissemination, distribution or copying of this communication by you or anyone
       else is strictly prohibited. IF YOU RECEIVED THIS COMMUNICATION IN ERROR, PLEASE NOTIFY US IMMEDIATELY BY
       TELEPHONING THE SENDER NAMED ABOVE AT 800.333.4297. Thank you.


       From: Bill Freeman [mailto:wfreeman@aclunc.org]
       Sent: Tuesday, August 18, 2020 3:50 PM
       To: Winslow, Sara (USACAN); Coleman, Susan E.

https://outlook.office365.com/mail/deeplink?InternetMessageID=<5DCC0E10-82CB-44E9-AE8F-B050F1521B1A@sfgov.org>                              1/4
9/2/2020             Case 3:20-cv-02731-VC Document      659-1
                                               Mail - Bree        Filed
                                                           Bernwanger      09/02/20 Page 3 of 5
                                                                      - Outlook

       Cc: Emilou Maclean
       Subject: RE: Topics for today's call

       [EXTERNAL]

       Sara and Susan,

       In connec on with one of the ques ons that the Court has asked the par es to address concerning health care re
       possible “ﬁnancial disincen ves to hospitalizing detainees” (see ECF 563), Plain ﬀs request that Federal
       Defendants and/or GEO promptly provide us with copies of ICE’s (or GEO’s) contract(s) with Wellpath that control
       the provision of medical services at Mesa Verde. Thank you.

       Bill

       From: Winslow, Sara (USACAN) <Sara.Winslow@usdoj.gov>
       Sent: Tuesday, August 18, 2020 3:43 PM
       To: Emilou Maclean <emilou.maclean@sfgov.org>; Coleman, Susan E. <SColeman@bwslaw.com>; Bill Freeman
       <wfreeman@aclunc.org>
       Subject: RE: Topics for today's call

       Emi,

       Regarding your 3rd bullet point below, we are gathering these citations and anticipate
       including them in our filing tomorrow.

       Best,
       Sara

       From: Maclean, Emilou (PDR) <emilou.maclean@sfgov.org>
       Sent: Tuesday, August 18, 2020 2:02 PM
       To: Coleman, Susan E. <SColeman@bwslaw.com>; Bill Freeman <wfreeman@aclunc.org>; Winslow, Sara
       (USACAN) <SWinslow@usa.doj.gov>
       Subject: Re: Topics for today's call


       Thank you, Susan.

       If you have no policies regarding COVID-speciﬁc health care, can you please send:
               Any policies regarding emergency care,
               Any policies regarding general access to care, and
               Whatever speciﬁc CDC and IHSC guidance the Facility follows.

       Best,
       Emi

       From: "Coleman, Susan E." <SColeman@bwslaw.com>
       Date: Tuesday, August 18, 2020 at 1:57 PM
       To: Bill Freeman <wfreeman@aclunc.org>, "Winslow, Sara (USACAN)" <Sara.Winslow@usdoj.gov>
       Cc: "Maclean, Emilou (PDR)" <emilou.maclean@sfgov.org>
       Subject: RE: Topics for today's call


https://outlook.office365.com/mail/deeplink?InternetMessageID=<5DCC0E10-82CB-44E9-AE8F-B050F1521B1A@sfgov.org>            2/4
9/2/2020              Case 3:20-cv-02731-VC Document      659-1
                                                Mail - Bree        Filed
                                                            Bernwanger      09/02/20 Page 4 of 5
                                                                       - Outlook

             This message is from outside the City email system. Do not open links or attachments from untrusted sources.



       I am checking on some of this. Zamora is s ll at hospital and stable. Will see if I can get more info. Not sure
       about what B dorm people and they’ve been told – checking. Will ask what healthcare providers are telling them
       but again, this is a third party en ty.

       No staﬀ hospitaliza ons.

       I don’t believe we have results yet from the ini al round of tests sent to Cardiotropic. Will let you know upon
       receipt even though these are superseded by more recent tests.

                Medical records – requests are being routed from ICE to Wellpath
                Policies – we follow CDC and IHSC recommenda ons. No wri en policies formalized for COVID
                care – you’ve seen dra s in the email produc on but none were implemented.
                Here is a GEO policy re calling 911, – one given to detainees and one for custody. Medical staﬀ
                relies on training/experience/knowledge/discre on for when to send to hospital.
                Checking on oxygen info.


           Susan E. Coleman | Partner
           444 South Flower Street, Suite 2400 | Los Angeles, CA 90071-2953
           d - 213.236.2831 | t - 213.236.0600 | f - 213.236.2700
           scoleman@bwslaw.com | vCard | bwslaw.com




       The information contained in this e-mail message is intended only for the CONFIDENTIAL use of the designated addressee
       named above. The information transmitted is subject to the attorney-client privilege and/or represents confidential attorney work
       product. Recipients should not file copies of this email with publicly accessible records. If you are not the designated addressee
       named above or the authorized agent responsible for delivering it to the designated addressee, you received this document
       through inadvertent error and any further review, dissemination, distribution or copying of this communication by you or anyone
       else is strictly prohibited. IF YOU RECEIVED THIS COMMUNICATION IN ERROR, PLEASE NOTIFY US IMMEDIATELY BY
       TELEPHONING THE SENDER NAMED ABOVE AT 800.333.4297. Thank you.


       From: Bill Freeman [mailto:wfreeman@aclunc.org]
       Sent: Tuesday, August 18, 2020 12:12 PM
       To: Winslow, Sara (USACAN); Coleman, Susan E.
       Cc: Emilou Maclean
       Subject: Topics for today's call

       [EXTERNAL]

       Dear counsel,

       Here are today’s topics. We can start at 4:45 pm with a hard stop at 5:30. Thanks.

                Informa on about medical status of Dorm B class members: Class members who are in Dorm B have
                expressed concern that they have not been told that they have tested posi ve for COVID, or have not been
                shown evidence that they have tested posi ve, or not been provided informa on about their medical
                status. Can you please conﬁrm that Defendants have shared the COVID-posi ve status, and conﬁrma on of
                that, with each of the class members in Dorm B? Can you please also conﬁrm that the healthcare providers
https://outlook.office365.com/mail/deeplink?InternetMessageID=<5DCC0E10-82CB-44E9-AE8F-B050F1521B1A@sfgov.org>                              3/4
9/2/2020             Case 3:20-cv-02731-VC Document      659-1
                                               Mail - Bree        Filed
                                                           Bernwanger      09/02/20 Page 5 of 5
                                                                      - Outlook

              are instructed to answer class members’ ques ons about their medical status, test, results, medical care,
              etc.?
              August 3/4/5 tests: Can you please inform us of the status of the August 3/4/5 tests? Plain ﬀs would like
              those tests whenever they are available.
              Staﬀ COVID hospitaliza ons: Please inform us whether any staﬀ have been hospitalized due to COVID (since
              the beginning of the pandemic) and inform us if any staﬀ become posi ve moving forward.
              Mr. Zamora: Please provide an update on the status of Mr. Margarito Zamora, the individual class member
              who is currently hospitalized.
              Mr. Lin: Please provide an update on what happened with Mr. Wei Lin, who was transferred from D to B
              and then apparently back to D. We also no ced on the report yesterday that he does not appear anywhere
              in the list of detainees at the facility. Please conﬁrm where he is presently in addi on to providing further
              details about what happened on the day that he was transferred into B temporarily.
              Informa on concerning medical treatment: Please provide, as instructed by the Court, informa on we
              need in order to address issues related to medical care for those who are COVID-posi ve in Dorm B:
                      Medical records (both from Mesa Verde and from any hospital visits) for the four individuals
                      (iden ﬁed in the prior email) who were sent to the hospital as COVID-posi ve (whether or not
                      Defendants iden ﬁed them as “hospitalized”).
                      Wri en policies for trea ng Covid-posi ve detainees
                      Wri en policies for reques ng medical care
                      Wri en policies for hospitaliza on of detainees
                      The number of oxygen monitors available at Mesa Verde
                      The number of oxygen tanks and nasal cannula set ups available at Mesa Verde.
              Transfers for removal: We request that opposing counsel share with class counsel the plan for removing
              class members who are “transferred for removal” or “released for removal,” including:
                      What deten on facility the person is being transferred to;
                      As of the me of transfer, the date of the planned removal;
                      A copy of the travel documents;
                      Conﬁrma on that the transfer complies with the transfer checklist ICE produced at Dkt. 324-1; and
                      With 24 hours a er the removal, conﬁrma on a er the removal has occurred.
              We also request that Defendants’ counsel provide this informa on now with regard to Lateef Animawun (A
              207046678), who was “transferred for removal” on August 10, 2020 but who class counsel understands has
              not been removed, and for whom class counsel has not received conﬁrma on that travel documents exist.
              Outstanding issues: We also have as outstanding issues:
                      Whether we have a revised proposal for bail applica ons and opposi ons that would work for both
                      par es;
                      Whether Defendants are ready to discuss and resolve any issues concerning Dr. Greiﬁnger’s site visit

       Bill

                                     William S. Freeman
                                     Senior Counsel
                                     Pronouns: he/him

                                     ACLU Founda on of Northern California
                                     39 Drumm Street, San Francisco, CA 94111
                                     415-293-6335




https://outlook.office365.com/mail/deeplink?InternetMessageID=<5DCC0E10-82CB-44E9-AE8F-B050F1521B1A@sfgov.org>                4/4
